UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 27-3270121 (I.R.S. Employer Identification No.) 59 West 100 South 2nd Floor Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x On February 28, approximately 4,453,039,148 shares of the registrant’s common stock, $0.001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 1 Condensed Consolidated Balance Sheets: June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations: Three and Six Months Ended June 30, 2012 and June 30, 2011 2 Condensed Consolidated Statements of Cash Flows: Three and Six Months Ended June 30, 2012 and June 30, 2011 3 Notes to Condensed Consolidated Financial Statement 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 32 Item 4. [Reserved] 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Property, plant, and equipment, net of accumulated depreciation of $400,463 and $342,922 respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties Derivative liability Current portion of notes payable Convertible notes payable, net of debt discount of $25,668 and $41,793, respectively Total current liabilities Long-Term Liabilities: Notes payable related party Notes payable Convertible debentures related party, net of debt discount of $73,046 and $79,307, respectively Convertible debentures, net of debt discount of $14,609 and $15,861, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible Supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 and 5,850,000 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively; no liquidation value 10,000 5,850 Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 608,144 and 630,732 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 608 631 Preferred stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively - - Common stock, $0.001 par value, 10,000,000,000 and 2,500,000,000 shares authorized; 3,572,322,482 and 570,886,764 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 3,572,323 570,887 Additional paid-in capital ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue: Services, net of discounts $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Income (loss) from operations ) ) ) Other income (expenses): Interest income - - Interest expense ) Interest expense, related parties ) Gain (loss) on default of convertible notes payable - ) - Gain on derivative fair value adjustment Other income (expense) Total other expenses ) Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Debt discount amortization Stock-based compensation - Loss contingency - Forgiveness of related party debt ) - Gain on derivative liability fair value adjustment ) ) Changes in operating assets and liabilities: Accounts receivable ) - Inventory Prepaid expenses Other assets ) Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Proceeds from issuance of notes payable Proceeds from issuance of convertible notes payable - Proceeds from exercising of stock options - Proceeds from issuance of preferred stock - Net cash provided by financing activities Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Reduction of convertible debt due to conversions $ $
